Citation Nr: 0503504	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and disc disease of the spine, claimed as residuals 
of an episode of cerebrospinal meningitis in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1954 to January 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This statute eliminated the requirement of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004).  The intended effect of these regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that VA has not yet met its duty to assist 
under the VCAA.  The Board notes that the VCAA requires that 
VA afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period, 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) Indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that another VA opinion is required for 
proper evaluation of the claim for a back disorder, as the 
foregoing regulatory criteria have been met.  There is 
medical evidence, such as a private medical record dated in 
June 2000, showing that the veteran has a current diagnosis 
of lumbar spondylosis and sciatica.  There is also evidence 
consisting of service medical records showing that the 
veteran had a disease in service diagnosed as spinocerebral 
meningitis.  Finally, the veteran has presented private 
medical opinions indicated that the current disorder may 
have been caused by the disease in service.  The presence of 
such evidence triggers the VA's duty to afford the veteran a 
disability evaluation examination for the purpose of 
obtaining an opinion regarding whether there is a nexus 
between the current disability and the disease treated in 
service.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should arrange for the appellant 
to be afforded a spine examination to 
determine the nature and etiology of any 
current spinal disorder.  All tests and 
studies deemed appropriate should be 
performed, and all clinical findings should 
be reported in detail.  A complete history of 
the claimed disorder should be obtained from 
the appellant.  

a.  The examiner is requested to review 
the evidence contained in the claims 
file, particularly the service medical 
records showing treatment for meningitis, 
and offer an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the appellant's episode of meningitis in 
service represented the onset or was a 
cause of any currently found spine 
disorder, or whether such a connection to 
service is unlikely (i.e., less than a 
50-50 probability).

b.  A complete rationale should be 
provided for all opinions offered.  The 
claims file should be provided to the 
examiner prior to the examination, and 
the examiner should indicate in the 
examination report whether the 
appellant's medical records were 
reviewed.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  Thereafter, the RO should adjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


